KERNER, Circuit Judge.
This appeal involves a contest among rival inventors thoroughly discussed in the opinion in case No. - 6682, Globe-Union, Inc., et al. v. Chicago Telephone Supply Company et al., 103 F.2d 722, this day rendered. In the instant case defendants-appellants contend in counterclaim that as between defendants-appellees Chicago Telephone Supply Company and Newton C. Scheilenger and defendants-appellants, the latter have superior rights in respect of the subject matter and they state that if plain*733tiffs-appellants in Case No. 6682 succeed, defendants-appellants’ appeal will not require consideration.
For the reasons stated in the opinion in Case No. 6682 and on authority thereof, the decree appealed from is reversed and this cause is remanded, with directions to proceed in accordance with the views expressed in that opinion.
It is so ordered.